Citation Nr: 1002507	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  05-06 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of basic eligibility for nonservice-connected 
disability pension benefits.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The appellant was a member of the New Mexico Army National 
Guard from July 1964 to July 1969, with active duty for 
training (ACDUTRA or ADT) service from September 1, 1964 to 
February 28, 1965.  He was also a member of the Illinois Army 
National Guard from July 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of administrative decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Albuquerque, New Mexico.

In a June 2007 decision, the Board remanded this case for 
additional development.  The purposes of this remand have 
been met and the case is ready for appellate consideration.  


FINDINGS OF FACT

1.  The appellant originally sought to establish basic 
eligibility for nonservice connected disability pension 
benefits in April 1993 and August 1994.  

2.  His claim was denied in a Board decision, dated in March 
2000.  The basis for the denial was that the criteria of 
"veteran" for purposes of the appellant's entitlement to VA 
nonservice-connected pension benefits had not been met as a 
matter of law.  

3.  In a May 2001 decision letter, the RO denied the 
appellant's application to reopen a previously denied claim 
for basic eligibility for nonservice-connected pension 
benefits; VA notified the appellant of its decision, and of 
his appellate rights, but he did not file a notice of 
disagreement.  

4.  In May 2003, the appellant filed an application to reopen 
his claim of entitlement to basic eligibility for nonservice-
connected disability pension benefits.   

5.  The evidence received since the RO's May 2001 decision 
letter, when considered by itself or in the context of the 
entire record, does not raise a reasonable possibility of 
substantiating the claim of basic eligibility for nonservice-
connected disability pension benefits.  


CONCLUSIONS OF LAW

1.  The May 2001 decision letter is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009).   

2.  The additional evidence presented since the May 2001 
decision letter is not new and material, and the claim of 
entitlement to basic eligibility for nonservice-connected 
disability pension benefits has not been reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002), VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The record shows that in July 2004 and June 2007 VCAA letters 
sent to the appellant, the RO adequately apprised him of the 
information and evidence needed to substantiate the claim.  
The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

During the pendency of the appellant's appeal, the Court 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 9-10.  This notice obligation does 
not modify the requirement that VA must provide a claimant 
notice of what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).        

The Board finds that VA has met these duties with regard to 
the claim adjudicated in this decision.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  Written notice provided in July 2004 and 
June 2007 fulfills the provisions of 38 U.S.C.A. § 5103(a).  
That is, the appellant received notice of the evidence needed 
to substantiate his claim, the avenues by which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Beverly, 19 Vet. App. at 403; see also Mayfield v. Nicholson, 
19 Vet. App. 103, 109-12 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  In addition, the June 2007 
letter informed him about how VA determines effective dates 
and disability ratings, as required by Dingess.    

The June 2007 notification letter also informed the appellant 
of the requirement of submitting new and material evidence to 
reopen a previously denied claim and defined what "new" and 
"material" evidence was.  The notification letter further 
included affirmative statements of the evidence, not 
previously of record, needed to reopen his claim.  
Specifically, the appellant was informed that his "claim was 
previously denied because no active military service of 90 
days or more with at least one day being during a period of 
war or discharge or release from service during a period of 
war for service-connected disability."  The appellant was 
further notified that the evidence that he needed to submit 
had to relate to that fact. Accordingly, the Board determines 
that the June 2007 letter satisfied the Kent requirements by 
apprising the appellant of both the new and material evidence 
standard, as well as the information required to substantiate 
his entitlement to the underlying claim.  Kent, 20 Vet. App. 
at 9.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Board recognizes that written notice was provided in July 
2004 and June 2007, after the administrative decisions that 
are the subject of this appeal.  However, despite any timing 
deficiency with respect to this notice, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard, 4 Vet. App. at 384, 394 (where 
the Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the appellant has 
failed to submit new and material evidence, the effective 
date aspect of the claim is moot.  The appellant has been 
provided the opportunity to respond to VA correspondence and 
over the course of the appeal has had multiple opportunities 
to submit and identify evidence.  Furthermore, he has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  Pursuant to the Board's June 2007 
remand, the RO contacted the New Mexico Army National Guard 
for service verification.  The New Mexico Army National Guard 
responded in March 2009 and submitted documents that 
addressed the appellant's service.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c )(4).  No 
additional pertinent evidence has been identified by the 
claimant.  In October 2009, the appellant indicated that he 
had no other information or evidence to give to substantiate 
his claim.   

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant, and 
thus, no additional assistance or notification was required.  
The appellant has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).


II.  Legal Criteria - Nonservice-Connected Pension

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service.  38 
U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b) (2009).

A veteran meets the service requirements of that section if 
he served in active military, naval or air service under one 
of the following conditions: (1) for 90 days or more during a 
period of war; (2) during a period of war and was discharged 
or released from service for a service-connected disability; 
(3) for a period of 90 consecutive days or more and such 
period began or ended during a period of war; or (4) for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. § 
1521(j); 38 C.F.R. § 3.3(a)(3). The Vietnam era is a period 
of war.  38 U.S.C.A. § 101(11) (West 2002).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during (INACDUTRA) which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 C.F.R. § 
3.6(a).

Effective January 1, 1997, the term "Vietnam era" means the 
following: (1) the period beginning on February 28, 1961, and 
ending on May 7, 1975, for veterans who served in the 
Republic of Vietnam during that period, and (2) the period 
beginning on August 5, 1964, and ending on May 7, 1975, in 
all other cases.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2.


III.  New and Material Claim

The appellant is seeking to reopen a claim of basic 
eligibility for nonservice-connected pension benefits.  He 
contends that he has the requisite service necessary for 
pension benefits.  

The appellant's original claim for VA pension benefits was 
denied by the Board in a March 2000 decision.  At that time, 
the evidence of record consisted of a National Guard Bureau 
(NGB) Form 22, a copy of a NGB Retirement Credits Record for 
the State of Illinois, and a copy of the appellant's DD 214, 
Armed Forces of the United States Report of Transfer or 
Discharge.  The NGB Form 22 showed that the appellant was a 
member of the Army National Guard of Illinois from July 1969 
to July 1970; that he had prior service with the New Mexico 
Army National Guard from July 1964 to July 1969; that he had 
voluntarily entered military active service from September 1, 
1964 to February 28, 1965; and that he had been in artillery 
school from November 7, 1964 to February 28, 1965.  In 
addition, the copy of a NGB Retirement Credits Record showed 
that for the 1969-1970 period, the appellant had earned a 
total of 57 points of inactive duty training with the 
Illinois Army National Guard.  Moreover, the copy of the 
appellant's DD 214, Armed Forces of the United States Report 
of Transfer or Discharge, showed that he had been a member of 
the New Mexico Army National Guard from September 1, 1964 to 
February 28, 1965, during which time he had 6 months of what 
was classified as ACDUTRA.    

In light of the above, the Board concluded in the March 2000 
decision that the criteria of "veteran" for purposes of the 
appellant's entitlement to VA nonservice-connected pension 
benefits had not been met as a matter of law.  The Board 
found that the service department had certified that the 
appellant had no active military service of 90 days or more 
with at least one day being during a period of war or 
discharge or release from service during a period of war for 
service-connected disability.  In regard to the appellant's 
period of ACDUTRA from September 1964 to February 1965, even 
though the service was for over 90 days and during a period 
of war, the appellant was not disabled from a disease or 
injury incurred or aggravated in the line of duty.  

In May 2001, the appellant filed an application to reopen his 
claim of entitlement to basic eligibility for nonservice-
connected disability pension benefits.  In support of his 
claim, he submitted a copy of a decision from the Social 
Security Administration (SSA), dated in September 1998, in 
which the SSA determined that the appellant was disabled 
under the Social Security Act and was thereby entitled to 
Social Security disability benefits.  In a May 2001 decision 
letter, the RO denied the appellant's application to reopen a 
previously denied claim for basic eligibility for nonservice-
connected pension benefits; VA notified the appellant of its 
decision, and of his appellate rights, but he did not file a 
notice of disagreement.  Therefore, the May 2001 decision 
letter became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).  
Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the May 2001 decision letter was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
appellant's claim for basic eligibility for nonservice-
connected pension benefits should be reopened and re-
adjudicated on a de novo basis.  38 U.S.C.A. § 5108; Evans v. 
Brown, 9 Vet. App. 273 (1996).

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
finally disallowed, these matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.     

Evidence received subsequent to the unappealed May 2001 
decision letter consists of a duplicative copy of the NGB 
Form 22 from the Army National Guard of Illinois, a copy of a 
NGB Retirement Credits Record from the State of New Mexico, a 
copy of a NGB Form 22 from the Army National Guard of New 
Mexico, and a copy of an enlistment examination, dated in 
July 1964.     

In October 2003, the appellant submitted a copy of a NGB 
Retirement Credits Record from the State of New Mexico, which 
shows that he had the following periods of "Active Duty or 
Active Duty Training" with the New Mexico Army National 
Guard: from August 8, 1964 to August 22, 1964 (15 days); July 
24, 1965 to August 8, 1965 (16 days); June 4, 1966 to June 
19, 1966 (16 days); June 11, 1967 to June 25, 1967 (15 days); 
June 9, 1968 to June 23, 1968 (15 days); and from June 8, 
1969 to June 22, 1969 (15 days).  The appellant maintained 
that the NGB Retirement Credits Record showed that he served 
on active duty for an aggregate of 92 days during a period of 
war.     

Pursuant to the Board's June 2007 remand, the RO contacted 
the New Mexico Army National Guard for service verification.  
The New Mexico Army National Guard responded in March 2009 
and submitted documents that addressed the appellant's 
service.  Specifically, the New Mexico Army National Guard 
submitted a duplicative copy of the Illinois NGB Form 22, a 
copy of a NGB Retirement Credits Record from the State of New 
Mexico, a copy of a NGB Form 22 from the Army National Guard 
of New Mexico, and a copy of an enlistment examination, dated 
in July 1964.  In the New Mexico NGB Form 22, it was noted 
that the appellant had a period of ACDUTRA from September 1, 
1964 to February 28, 1965.  It was also noted that the 
appellant had periods of ADT from August 8, 1964 to August 
22, 1964; July 24, 1965 to August 8, 1965; June 4, 1966 to 
June 19, 1966; June 9, 1968 to June 23, 1968; and from June 
8, 1969 to June 22, 1969.  

The Board observes that in regard to evidence submitted 
subsequent to the May 2001 decision letter, the duplicative 
copy of the NGB Form 22 from the Army National Guard of 
Illinois, is not "new" in that it was of record at the time 
of the RO's denial in May 2001.  

The copies of a NGB Retirement Credits Record from the State 
of New Mexico, a NGB Form 22 from the Army National Guard of 
New Mexico, and an enlistment examination, dated in July 
1964, are "new" in that they were not of record at the time 
of the May 2001 RO determination.  However, the Board 
concludes that the aforementioned evidence is not 
"material" because it does not relate to an unestablished 
fact necessary to substantiate the claim.  As noted above, 
active or inactive duty for training does not qualify one for 
pension unless the individual concerned was disabled from a 
disease or injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 106; 38 C.F.R. § 3.6.  The appellant contends 
that the New Mexico NGB Retirement Credits Record shows that 
he served on active duty for an aggregate of 92 days during a 
period of war.  The appellant had not previously made this 
argument.  However, the Board observes that with the 
exception of the period of time from June 11, 1967 to June 
25, 1967 (which was not addressed on the New Mexico NGB Form 
22), the periods of service that the appellant referred to in 
the New Mexico NGB Retirement Credits Record have been 
characterized as periods of ADT (active duty training) and 
not periods of active service.  In the New Mexico NGB Form 
22, the following periods of service were specifically 
characterized as ADT: August 8, 1964 to August 22, 1964; July 
24, 1965 to August 8, 1965; June 4, 1966 to June 19, 1966; 
June 9, 1968 to June 23, 1968; and from June 8, 1969 to June 
22, 1969.  [Emphasis added.]  Therefore, the aforementioned 
evidence is not material because it does not serve to 
establish that the appellant had military service that could 
meet the service requirements.  In addition, the July 1964 
enlistment examination report is also not material as it 
presents no evidence showing that the appellant meets the 
service requirements.  

In light of the above, the Board finds that the appellant has 
provided no new and material evidence showing that he had the 
type of qualifying wartime service that would confer upon him 
basic eligibility for VA nonservice- connected disability 
pension benefits.  Accordingly, as new and material evidence 
has not been submitted, the appellant's prior claim for 
eligibility for non-service connected disability pension 
benefits cannot be reopened.  The evidence added to the 
record subsequent to the May 2001 decision letter does not go 
to an unestablished fact and does not, either by itself or in 
connection with other evidence of record, raise a reasonable 
possibility of substantiating the appellant's claim.  As 
such, the evidence received subsequent to the May 2001 
decision letter is not "new and material" as contemplated 
by 38 C.F.R. § 3.156(a), and the appellant's application to 
reopen his claim of entitlement for basic eligibility for 
nonservice-connected disability pension benefits is denied.  


ORDER

New and material evidence has not been received to reopen the 
appellant's claim of entitlement to nonservice-connected 
disability pension benefits.  The appeal is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


